DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Applicants amendments to the drawings, filed on April 22nd, 2022 have been accepted.

Claim Rejections - 35 USC § 112
	Applicant’s amendments to the claims, filed on April 22nd, 2022 have been accepted and overcome the 35 U.S.C. 112(b) rejection.

Response to Arguments
	Applicants arguments, on pages 7 – 16, have been fully considered and are persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Florian (DE 102015005570A1, hereinafter Florian) in view of Masui et al. (US Pub No: 2018/0009438 A1, hereinafter Masui).
Regarding Claim 1:
	Florian discloses:
A method of calibrating one or more vehicle sensors of a vehicle, the method comprising.  Paragraph [0006] describes a method for adjusting and/or calibrating an environmental sensor.
coupling a measuring tool to the vehicle.  Paragraph [0031] describes an external diagnostic device connected to the control device 6.
Florian does not teach a measuring tool to generate measurement data associated with a first set of measurements including a distance measurement between the measuring tool and a target spaced from the vehicle, an angle measurement between the measuring tool and the one or more vehicle sensors, comparing the measurement data with configuration data to determine one or more aiming parameters for use in locating the one or more targets using the one or more vehicle sensors, the configuration data associated with a second set of measurements including a distance measurement between the measuring tool and the one or more vehicle sensors, and an angle measurement between the measuring tool and the one or more vehicle sensors.
Masui teaches:
using the measuring tool to generate measurement data, the measurement data associated with a first set of measurements including a distance measurement between the measuring tool and a target spaced from the vehicle.  Paragraph [0020] describes a radar device 22 that generates distance measurement data of the detected object.
and an angle measurement between the measuring tool and the one or more vehicle sensors.  Paragraph [0020] describes a radar device 22 that extends in front of the vehicle centering around a light axis in a range with a predetermined radar angle using a radar signal.  The distance measurement data collected by the radar device includes information regarding a direction where the object is present with respect to the vehicle.
and comparing the measurement data with configuration data to determine one or more aiming parameters for use in locating the one or more targets using the one or more vehicle sensors, the configuration data associated with a second set of measurements including a distance measurement between the measuring tool and the one or more vehicle sensors.  Paragraph [0056] describes a calculated predictive value and a predetermined value are compared, so that the deviation can be performed.  Paragraph [0020] describes a radar device 22 that generates distance measurement data of the detected object.
and an angle measurement between the measuring tool and the one or more vehicle sensors.  Paragraph [0056] describes a calculated predictive value and a predetermined value are compared, so that the deviation can be performed.  Paragraph [0020] describes a radar device 22 that extends in front of the vehicle centering around a light axis in a range with a predetermined radar angle using a radar signal.  The distance measurement data collected by the radar device includes information regarding a direction where the object is present with respect to the vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian to incorporate the teachings of Masui to show a measuring tool to generate measurement data associated with a first set of measurements including a distance measurement between the measuring tool and a target spaced from the vehicle, an angle measurement between the measuring tool and the one or more vehicle sensors, comparing the measurement data with configuration data to determine one or more aiming parameters for use in locating the one or more targets using the one or more vehicle sensors, the configuration data associated with a second set of measurements including a distance measurement between the measuring tool and the one or more vehicle sensors, and an angle measurement between the measuring tool and the one or more vehicle sensors.  One would have been motivated to do so in order to feed the measuring tool measuring data described in Florian so that Florian can calibrate the sensors and make the sensors more accurate

Regarding Claim 2:
	Masui teaches:
The method of claim 1, wherein using the measuring tool further comprises transmitting one or more signals towards the target and receiving one or more reflections of the one or more signals from the target.  Paragraph [0020] describes a radar device 22 that transmits electromagnetic waves as transmission waves and detects an object by receiving reflected waves of the transmission waves.

Regarding Claim 7:
	Florian teaches:
The method of claim 1, wherein comparing the measurement data with the configuration data further comprises converting one or more of the measurement data or the configuration data such that the measurement data and the configuration data are mapped in a common coordinate system.  Paragraph [0034] describes that the sensor data acquired by the environmental sensor 4 are brought into agreement with a coordinate system provided for this purpose.

Regarding Claim 9:
	Florian teaches:
The method of claim 1, further comprising adjusting one or more of a position or an orientation of the one or more vehicle sensors.  Paragraph [0026] describes an environmental sensor 4 that can be adjusted and calibrated to a target orientation 5 with respect to the first reference position 3.

Regarding Claim 10:
	Florian teaches:
The method of claim 1, further comprising adjusting the sensor data.  Paragraph [0026] describes an environmental sensor 4 designed as a camera that can be adjusted and calibrated in a target orientation 5 with respect to the first reference position 3.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Florian in view of Masui and further in view of Cheng (CN 104111058 A, hereinafter Cheng).
Regarding Claim 3:
Florian and Masui teach the above inventions in claim 1.  Florian and Masui do not teach a measuring tool comprising a first distance measurement and a first angle measurement when the vehicle is in a first position and a second distance measurement and second angle measurement when the vehicle is in a second position.
	Cheng teaches:
The method of claim 1, wherein using the measuring tool further comprises taking a first distance measurement and a first angle measurement when the vehicle is in a first position and taking a second distance measurement and a second angle measurement when the vehicle is in a second position.  Paragraph [0112] describes a first position obtaining unit 1311, a first angle obtaining unit 1312 and a second position obtaining 1321, a second angle obtaining unit 1322, a first distance obtaining unit 1324 and a second distance obtaining unit 1326.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian and Masui to incorporate the teachings of Cheng to show a measuring tool comprising a first distance measurement and a first angle measurement when a the vehicle is in a first position and a second distance measurement and second angle measurement when the vehicle is in a second position.  One would have been motivated to do so to test and calibrate multiple sensors.

Regarding Claim 6:
Florian and Masui teach the above inventions in claim 1.  Florian and Masui do not teach analyzing the configuration data to determine the second set of measurements that includes a distance and angle measurement
Cheng teaches:
The method of claim 1, further comprising analyzing the configuration data to determine the second set of measurements.  Paragraph [0112] describes a first position obtaining unit 1311, a first angle obtaining unit 1312 and a second position obtaining 1321, a second angle obtaining unit 1322, a first distance obtaining unit 1324 and a second distance obtaining unit 1326.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian and Masui to incorporate the teachings of Cheng to show analyzing the configuration data to determine the second set of measurements that includes a distance and angle measurement.  One would have been motivated to do so to know how far and in what direction an object is.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Florian in view of Masui and further in view of Oliver et al. (US Pub No: 2016/0350986 A1, hereinafter Oliver).
Regarding Claim 4:
Florian and Masui teach the above inventions in claim 1.  Florian and Masui do not teach determining whether a vehicle is at a predetermined inspection position.
Oliver teaches:
The method of claim 1, wherein using the measuring tool further comprises determining whether the vehicle is at a predetermined inspection position.  Paragraph [0016] describes each vehicle being tracked and identifying when a vehicle approaches an inspection station along adjacent roads.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian and Masui to incorporate the teachings of Oliver to show determining whether a vehicle is at a predetermined inspection position.  One would have been motivated to do so to ensure that the vehicle is in proper working order ([0003] of Oliver).

Regarding Claim 5:
Florian and Masui teach the above inventions in claim 1.  Florian and Masui do not teach determining the configuration data based on identifier data associated with the vehicle.
Oliver teaches:
The method of claim 1, further comprising determining the configuration data based on identifier data associated with the vehicle.  Paragraph [0031] describes position data conveyed to the remote computing device by each enrolled vehicle which uniquely identifies that vehicle by including identification data along with the position data.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian and Masui to incorporate the teachings of Oliver to show determining the configuration data based on identifier data associated with the vehicle.  One would have been motivated to do so in order to identify which vehicle is sending data.

Claims 8, 11, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Florian in view of Masui and further in view of Lee et al. (US Patent No: 8,692,707 B2, hereinafter Lee).
Regarding Claim 8:
Florian and Masui teach the above inventions in claim 1.  Florian and Masui do not teach generating a test instruction to generate sensor data using one or more vehicle sensors.
Lee teaches:
The method of claim 1, further comprising generating a test instruction to generate sensor data using the one or more vehicle sensors.  Column 3, lines 1 – 8 describes a radar apparatus that has a self-calibration mode, in which the self-test signal coupled the self-test line to the antenna connections.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian and Masui to incorporate the teachings of Lee to show generating a test instruction to generate sensor data using one or more vehicle sensors.  One would have been motivated to do so to analyze the test data and compare to the actual data to help calibrate a sensor (Column 1, line 31-44 of Lee).

Regarding Claim 11:
	Florian discloses:
A calibration system for use in calibrating one or more vehicle sensors of a vehicle, the calibration system comprising.  Paragraph [0006] describes a method for adjusting and/or calibrating an environmental sensor.
a measuring tool coupleable to the vehicle.  Paragraph [0031] describes an external diagnostic device connected to the control device 6.
Florian does not teach a line-end tester, a measuring tool to generate measurement data associated with a first set of measurements including a distance measurement between the measuring tool and a target spaced from the vehicle, an angle measurement between the measuring tool and the one or more vehicle sensors, comparing the measurement data with configuration data to determine one or more aiming parameters for use in locating the one or more targets using the one or more vehicle sensors, the configuration data associated with a second set of measurements including a distance measurement between the measuring tool and the one or more vehicle sensors, and an angle measurement between the measuring tool and the one or more vehicle sensors.
Masui teaches:
the measuring tool configured to generate measurement data associated with a first set of measurements including a distance measurement between the measuring tool and a target spaced from the vehicle.  Paragraph [0020] describes a radar device 22 that generates distance measurement data of the detected object.
and an angle measurement between the measuring tool and the target spaced from the vehicle.  Paragraph [0020] describes a radar device 22 that extends in front of the vehicle centering around a light axis in a range with a predetermined radar angle using a radar signal.  The distance measurement data collected by the radar device includes information regarding a direction where the object is present with respect to the vehicle.
configured to compare the measurement data with configuration data and determine one or more aiming parameters for use in locating the one or more targets using the one or more vehicle sensors based on the comparison, the configuration data associated with a second set of measurements including a distance measurement between the measuring tool and the one or more vehicle sensors.  Paragraph [0056] describes a calculated predictive value and a predetermined value are compared, so that the deviation can be performed.  Paragraph [0020] describes a radar device 22 that generates distance measurement data of the detected object.
and an angle measurement between the measuring tool and the one or more vehicle sensors.  Paragraph [0056] describes a calculated predictive value and a predetermined value are compared, so that the deviation can be performed.  Paragraph [0020] describes a radar device 22 that extends in front of the vehicle centering around a light axis in a range with a predetermined radar angle using a radar signal.  The distance measurement data collected by the radar device includes information regarding a direction where the object is present with respect to the vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian to incorporate the teachings of Masui to show a measuring tool to generate measurement data associated with a first set of measurements including a distance measurement between the measuring tool and a target spaced from the vehicle, an angle measurement between the measuring tool and the one or more vehicle sensors, comparing the measurement data with configuration data to determine one or more aiming parameters for use in locating the one or more targets using the one or more vehicle sensors, the configuration data associated with a second set of measurements including a distance measurement between the measuring tool and the one or more vehicle sensors, and an angle measurement between the measuring tool and the one or more vehicle sensors.  One would have been motivated to do so in order to feed the measuring tool measuring data described in Florian so that Florian can calibrate the sensors and make the sensors more accurate.
Florian and Masui do not teach a line-end tester.
Lee teaches:
and a line-end tester.  Column 3, lines 31-39 describe a self-test line, also referred to a built-in self-test (BIST) line.  This is equivalent to a line-end tester.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian and Masui to incorporate the teachings of Lee to show a line-end taster.  One would have been motivated to do so to set up the vehicle for calibration.
Claim 16 is substantially similar to claim 11 and is rejected on the same grounds.

Regarding Claim 15:
	Florian teaches:
The calibration system of claim 11, wherein the line-end tester converts one or more of the measurement data or the configuration data such that the measurement data and the configuration data are mapped in a common coordinate system.  Paragraph [0034] describes that the sensor data acquired by the environmental sensor 4 are brought into agreement with a coordinate system provided for this purpose.
	Claim 19 is substantially similar to claim 15 is rejected on the same grounds.

Regarding Claim 20:
	Lee teaches:
The system of claim 16, wherein the line-end tester generates an adjust instruction to adjust one or more of the sensor data, a position of the one or more vehicle sensors.  Column 3, lines 1 – 8 describes a radar apparatus that has a self-calibration mode, in which the self-test signal coupled the self-test line to the antenna connections.
	Florian teaches:
or an orientation of the one or more vehicle sensors.  Paragraph [0026] describes an environmental sensor 4 that can be adjusted and calibrated to a target orientation 5 with respect to the first reference position 3.

Claims 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Florian in view of Lee and Masui and further in view Cheng.
Regarding Claim 12:
Florian, Masui, and Lee teach the above inventions in claim 11.  Florian, Masui, and Lee do not teach a measuring tool comprising a first distance measurement and a first angle measurement when the vehicle is in a first position and a second distance measurement and second angle measurement when the vehicle is in a second position.
Cheng teaches:
The calibration system of claim 11, wherein the measuring tool takes a first distance measurement and a first angle measurement when the vehicle is in a first position and takes a second distance measurement and a second angle measurement when the vehicle is in a second position.  Paragraph [0112] describes a first position obtaining unit 1311, a first angle obtaining unit 1312 and a second position obtaining 1321, a second angle obtaining unit 1322, a first distance obtaining unit 1324 and a second distance obtaining unit 1326.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian, Masui, and Lee to incorporate the teachings of Cheng to show a measuring tool comprising a first distance measurement and a first angle measurement when a the vehicle is in a first position and a second distance measurement and second angle measurement when the vehicle is in a second position.  One would have been motivated to do so to test and calibrate multiple sensors.

Regarding Claim 14:
Florian, Masui, and Lee teach the above inventions in claim 11.  Florian, Masui, and Lee do not teach analyzing configuration data to determine the second set of measurements.
Cheng teaches:
The calibration system of claim 11, wherein the line-end tester analyzes the configuration data to determine the second set of measurements.  Paragraph [0112] describes a first position obtaining unit 1311, a first angle obtaining unit 1312 and a second position obtaining 1321, a second angle obtaining unit 1322, a first distance obtaining unit 1324 and a second distance obtaining unit 1326.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian, Masui, and Lee to incorporate the teachings of Cheng to show analyzing the configuration data to determine the second set of measurements.  One would have been motivated to do so to know how far and in what direction an object is.

Regarding Claim 17:
	Masui teaches:
The system of claim 16, wherein the measuring tool transmits one or more first signals towards the target and receives one or more first reflections of the one or more first signals from the target when the vehicle is in a first position.  Paragraph [0020] describes a radar device 22 that transmits electromagnetic waves as transmission waves and detects an object by receiving reflected waves of the transmission waves.
Florian, Masui, and Lee do not teach transmitting second signals towards the target and receives one or more second reflections of the one or more second signals from the target when the vehicle is in a second position.
	Masui and Cheng teach:
and transmits one or more second signals towards the target and receives one or more second reflections of the one or more second signals from the target when the vehicle is in a second position.  Paragraph [0112] of Cheng describes a first position obtaining unit 1311, a first angle obtaining unit 1312 and a second position obtaining 1321, a second angle obtaining unit 1322, a first distance obtaining unit 1324 and a second distance obtaining unit 1326.  Paragraph [0020] of Masui describes a radar device 22 that transmits electromagnetic waves as transmission waves and detects an object by receiving reflected waves of the transmission waves.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian, Masui, and Lee to incorporate the teachings of Cheng to show a measuring tool comprising a first distance measurement and a first angle measurement when the vehicle is in a first position and a second distance measurement and second angle measurement when the vehicle is in a second position.  One would have been motivated to do so to test and calibrate multiple sensors.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Florian in view of Masui and Lee and further in view of Oliver.
Regarding Claim 13:
Florian, Masui, and Lee teach the above inventions in claim 11.  Florian, Masui, and Lee do not teach determining the configuration data based on identifier data associated with the vehicle.
Oliver teaches:
The calibration system of claim 11, wherein the line-end tester determines the configuration data based on identifier data associated with the vehicle.  Paragraph [0031] describes position data conveyed to the remote computing device by each enrolled vehicle which uniquely identifies that vehicle by including identification data along with the position data.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Florian, Masui, and Lee to incorporate the teachings of Oliver to show determining the configuration data based on identifier data associated with the vehicle.  One would have been motivated to do so in order to identify which vehicle is sending data.
Claim 18 is substantially similar to claim 13 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Millar et al. (US Pub No: 2015/0070207 A1): A radar sensor for use within a vehicle includes self-calibration functionality for performing angle calibrations for the sensor when the sensor is mounted within the vehicle. In at least one embodiment, the radar sensor collects information on stationary infrastructure around the vehicle for use in calibration operations. The infrastructure information may be used to generate a Doppler Monopulse Image (DMI) or other graph for the sensor. A clutter ridge within the DMI or other graph may then be analyzed to determine calibration data for the sensor.
Shirakawa (US Pub No: 2008/0204306 A1): A detecting and ranging apparatus and a program product obtain a correct relative velocity vector by a simple calculation based on a relative distance etc. obtained by a plurality of detectors such as a radar etc. by including: two relative distance measurement units receiving a reflected wave of a transmitted electromagnetic wave by an object to be detected, and thereby measuring a relative distance to the object to be detected, arranged at with each other different position; and an actual velocity vector calculation unit calculating an actual velocity vector of the object to be detected moving with an angle made in a direction from either relative distance measurement unit to the object to be detected based on the relative distances measured by the relative distance measurement units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665